Citation Nr: 1621852	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-30 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code may be paid for training that occurred prior to September 11, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  The appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has since been transferred to the Philadelphia, Pennsylvania, RO.  

In November 2015, the appellant and the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The appellant's spouse, the Veteran, was awarded a 100 percent permanent and total disability rating effective February 23, 2005, and was notified of such decision, and of his simultaneous Basic Eligibility to DEA under 38 U.S.C.A. Chapter 35, in a rating decision dated May 20, 2005.  

2.  The appellant's original application for DEA benefits under 38 U.S.C.A. Chapter 35 for a course of study at Ottawa University was first received on September 11, 2012.  


CONCLUSION OF LAW

DEA benefits under Chapter 35, Title 38, of the United States Code may not be paid for training that occurred prior to September 11, 2011.  38 U.S.C.A. §§ 5100, 5107, 5113 (West 2014); 38 C.F.R. §§ 3.102, 21.3046, 21.4131 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In the instant case, as is discussed further below, the law, and not the facts, is dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004, 69 Fed. Reg. 59989 (2004).  In sum, the VCAA is not applicable where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Prinicipi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where the law is dispositive).  

The appellant offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the basis of the appellant's belief that she is entitled to DEA benefits for training that occurred prior to September 11, 2011, to include her previous experience in utilizing VA education benefits, the dates of her schooling, and when her claim for benefits with regard to the instant matter was received.  Furthermore, the undersigned discussed the basis of the denial of retroactive benefits at the RO level, to include the fact that the law provides that, generally, a claimant may receive retroactive pay for no more than one year prior to the date of receipt of the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the hearing discussion did not reveal the existence of any outstanding evidence necessary for the adjudication of the claim.  In this regard, as noted previously, the law, and not the facts, is dispositive in this case.  Sabonis, supra.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

II.  Analysis

Basic eligibility for DEA benefits is established in one of several ways, including being the spouse of a Veteran who has a permanent and total disability evaluation.  38 U.S.C.A. § 3501(a)(1)(D)(i).  In this case, the appellant's eligibility for DEA benefits derives from her status as the spouse of a permanently and totally disabled Veteran.  

The basic beginning date for the utilization of DEA benefits by an eligible spouse of a Veteran is the effective date of the permanently and totally disabled rating, the date of notification, or any date between the two chosen by the eligible spouse.  38 C.F.R. § 21.3046(a)(2)(iii).  

The assignment of an effective date for DEA benefits shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113(a).

With respect to the commencement date of retroactive payment of DEA benefits, generally, DEA benefits are paid when an education program commences if a claim is received within one year of commencing an education program.  38 C.F.R. 
§ 21.4131(d).  An eligible person's application for DEA benefits will be considered as filed on his or her eligibility date if, among other requirements, the eligible person files an original application with VA within one year of the initial rating decision.  38 C.F.R. § 21.4131(e)(2).  

In the present case, the appellant's spouse, the Veteran, was awarded a 100 percent permanent and total disability rating effective February 23, 2005, and was notified of such decision, and of his simultaneous Basic Eligibility to DEA under 38 U.S.C.A. Chapter 35, in a rating decision dated May 20, 2005.  The appellant became eligible for DEA benefits as the Veteran's spouse as a result of such decision.  

In the instant case, the appellant reports that she was enrolled as a student at Ottawa University from October 2010 to April 2012.  See Board Hearing Transcript, pp. 3-4.  However, her application for DEA benefits (VA Form 22-1999) for multiple terms covering the period from October 18, 2010, to April 28, 2012, was first received by VA on September 11, 2012.  Moreover, as discussed at the hearing, the appellant acknowledges that such was the date her application was first submitted to VA.  Therefore, the Board finds that the appellant's claim for DEA at Ottawa University was not received within one year of her entering an education program at that institution.  

Using the October 18, 2010, date of first attendance at Ottawa University, VA must have received the appellant's original application for retroactive DEA benefits by October 18, 2011, in order to pay for her entire educational program.  However, the record shows that the appellant's original application for DEA for her study at Ottawa University was first received by VA on September 11, 2012, so VA can only pay for training that occurred beginning September 11, 2011, which is one year prior to the date of receipt of her application.  The appellant also admits that she did not apprise VA of her enrollment at Ottawa University before September 11, 2012 (see Board Hearing Transcript, p. 4), so VA had no knowledge, prior to September 11, 2012, that she had attended Ottawa University.  Therefore, the earliest beginning date available to the appellant under the law is September 11, 2011, one year prior to the receipt of her September 11, 2012, claim for DEA benefits.  Thus, retroactive DEA benefits are not warranted.

In reaching such decision, the Board has considered the appellant's contentions that she should be paid for her training that took place prior to September 11, 2011.  In this regard, she contended in her September 2013 notice of disagreement that no one had ever told her that she had to put in a claim for DEA within one year of enrollment in order for it to be paid in full and that she thought that as long as she could prove admission and completion dates from the schools she attended that it would be sufficient.  However, as stated above, VA cannot pay for training that occurred more than a year prior to the date of receipt of an application for educational benefits.  Furthermore, to the extent that the appellant alleges that she had either not been informed or was misinformed of the need to file within one year of the commencement of a training program, the Supreme Court of the United States has held that everyone dealing with the Government is charged with knowledge of Federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Morris v. Derwinski, 1 Vet. App. 260 (1991).     
  
The Board also notes that the appellant has argued that, based on her prior education experiences in 2005 and 2007, she thought it would be fine to file for DEA at the end of her schooling.  Board Hearing Transcript, p. 8.  She testified that the only reason she filed for DEA after her study at Ottawa University was finished was because this was the way she had filed her DEA claims twice before.  Transcript, p. 5.  She testified that she went to x-ray school in 2005, which she says lasted longer than a year, and that she submitted her DEA claim after she had completed the course and VA paid her.  Id.  She also testified that she went to MRI school after x-ray school, which took about 6 months, and that she submitted her claim after she finished her internship; so she just thought she could do the same thing at a university.  Transcript, p. 6.  She added that she had no idea that she needed to submit her claim "prior to going to school" because she had done it twice before.  Id.  However, regardless of the handling of any prior claims, the law is clear that VA cannot pay for training that occurred more than one year prior to the date of receipt of the application for such benefits.  

While sympathetic to the appellant's position, the Board is bound by the law governing DEA benefits.  In this regard, her appeal must be denied based on the uncontested facts of the date of the appellant's enrollment in a course of study at Ottawa University and the date VA received the appellant's original application for DEA benefits at that institution.  In light of such, the Board finds that the appellant's claim is without legal merit and must be denied as a matter of law.  Sabonis, supra.  


ORDER

DEA benefits under Chapter 35, Title 38, of the United States Code may not be paid for training that occurred prior to September 11, 2011; the appeal is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


